Citation Nr: 1454958	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-04 999	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

(The issue of entitlement to a waiver of an overpayment of non-service-connected pension benefits in the currently calculated amount of $22,926.59 is addressed in a separate decision).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from July 1990 to July 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appellant has claimed service connection for posttraumatic stress disorder (PTSD).  His post service medical records reflect several psychiatric diagnoses, including PTSD, major depression, anxiety disorder, alcohol dependence and substance abuse.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding, the issue on appeal is as listed on the title page.

In August 2014, a Board videoconference hearing was held before the undersigned.  The transcript from that hearing is in the claims file.  In connection with that hearing, the appellant submitted evidence directly to the Board.  This evidence consisted of statements from health care providers at a private facility from which the appellant receives treatment and copies of VA treatment records.  The appellant also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  Therefore, the case is ready for appellate review.

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

(The issue of entitlement to a waiver of an overpayment of non-service-connected pension benefits in the currently calculated amount of $22,926.59 is addressed in a separate decision).


FINDINGS OF FACT

1.  A September 1995 rating decision denied service connection for PTSD with major depression.  The appellant did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  A December 2006 rating decision denied reopened the claim for service connection for PTSD and then denied the claim on the basis that the claimed stressor had not been verified and on the basis that there was no nexus between the current psychiatric condition and service.  The appellant did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final.

3.  The evidence submitted since the December 2006 rating decision includes service department records which are relevant to the issue on appeal.

4.  The appellant's PTSD has been linked to a documented in-service occurrence.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied the appellant's claim for service connection for PTSD is a final decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted, and the appellant's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board reopens the claim to establish entitlement to service connection for PTSD, and grants the reopened claim.  These actions represent a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

II.  Claim to Reopen

The appellant seeks to establish service connection for an acquired psychiatric disorder, to include PTSD.  The RO initially denied the claim in its September 1995 rating decision.  The appellant was informed of this decision that same month.  He did not appeal and therefore, the September 1995 rating decision became final. 

The RO subsequently reopened the claim and denied it on the merits in its December 2006 rating decision.  In that December 2006 rating decision, the RO denied the claim of entitlement to service connection for a psychiatric disorder, including PTSD, anxiety and depression, on the basis that there was insufficient evidence to confirm the reported stressors and no evidence to link the appellant's psychiatric disorder to military service.  The appellant did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final.  See 38 C.F.R. § 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In the rating on appeal, the August 2008 rating decision, the RO denied a reopening of the claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007). 

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Notwithstanding the foregoing, when VA receives additional, relevant service records that existed and had not been associated with the claims file when VA first decided the claim, VA must reconsider the claim de novo, from the date of the original claim.  38 C.F.R. § 3.156(c). 
Service connection for PTSD was denied in the December 2006 rating decision on the various grounds that no current diagnosis of PTSD was shown, that there was no evidence of a verified stressor and that the appellant's currently diagnosed anxiety and depression had not been linked to his military service.  Evidence at that time included VA treatment records, service medical treatment records and service personnel records for the appellant.

Since that time, service department records relating to disciplinary action taken against the appellant, including Army Criminal Investigations Division (CID) reports, have been associated with the claims file.  These records existed and were available at the time of the December 2006 rating decision; they were not requested.  The records are relevant to the claim of entitlement to service connection for PTSD because reports would have had a bearing on verification of one of the stressor allegations made by the appellant.  By rule, these relevant service department records require de novo reconsideration of the appellant's previously denied claim of service connection for an acquired psychiatric disorder.

Adjudication of the appellant's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis. 

III.  Service Connection for an Acquired Psychiatric Disorder

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 38 C.F.R. § 3.304(f).

The appellant has repeatedly reported being the victim of an assault by a sergeant with a knife in Germany while he was on active duty.  The Army CID reports establish that there was an in-service altercation with a sergeant who pulled a knife on the appellant.  Given the foregoing, the appellant has met the third requirement listed above in establishing service connection for PTSD.

The appellant has also provided evidence to meet the remaining two requirements to establish service connection for PTSD.  More specifically, he has submitted November 2010 opinions from his VA treating psychologist and VA psychiatrist that he has PTSD and depression secondary to the assault incurred in the military, namely by a sergeant who held a knife on the appellant.  In addition, the evidence of record includes a July 1995 VA psychiatric examination report wherein the examiner rendered a diagnosis of PTSD and noted the appellant's report of a sergeant who threatened him.  Given these opinions of record, the Board resolves all reasonable doubt in the Veteran's favor by finding that service connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.

ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is reopened.

Service connection for PTSD is granted. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


